Exhibit 10.7

OMNOVA SOLUTIONS INC.

Second Amended and Restated

1999 Equity and Performance Incentive Plan

As Approved by OMNOVA Shareholders

at the Annual Meeting of Shareholders on March 22, 2007

As Amended and Restated Effective January 1, 2009

1. Purpose. The purpose of the OMNOVA Solutions Inc. Second Amended and Restated
1999 Equity and Performance Incentive Plan (the “Plan”) is to attract and retain
directors, officers and other employees for Omnova Solutions Inc., an Ohio
corporation and its Subsidiaries and to provide to such persons incentives and
rewards for superior performance. The Plan was approved by OMNOVA Shareholders
at the Annual Meeting of Shareholders on March 22, 2007, and it is the successor
to the 1999 Equity and Performance Incentive Plan, which was originally approved
by OMNOVA Shareholders at the Annual Meeting of Shareholders on October 1, 1999,
and the first amendment to which was adopted on April 4, 2002. The Plan is
currently being amended and restated to comply with the requirements of Sections
409A and 162(m) of the Code.

2. Definitions. As used in this Plan,

“Affiliate” means a corporation, partnership, joint venture, sole proprietorship
or other trade or business that is considered a single employer with the Company
by application of Section 414 of the Code, such that it (a) is part of a
“controlled group of corporations” (within the meaning of Section 414(b) of the
Code) with the Company, (b) is “under common control” (within the meaning of
Section 414(c) of the Code) with the Company, or (c) is a member of an
“affiliated service group” (within the meaning of Section 414(m) of the Code)
with the Company.

“Appreciation Right” means a right granted pursuant to Section 5 of this Plan,
which shall include both Tandem Appreciation Rights and Free-Standing
Appreciation Rights.

“Base Price” means the price to be used as the basis for determining the Spread
upon the exercise of a Free-Standing Appreciation Right and a Tandem
Appreciation Right.

“Board” means the Board of Directors of the Company and, to the extent of any
delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 16 of this Plan, such committee (or subcommittee).

“Change in Control” shall have the meaning provided in Section 12 of this Plan.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.



--------------------------------------------------------------------------------

“Committee” means a committee of the Board consisting entirely of two or more
Nonemployee Directors appointed by the Board who also qualify as Outside
Directors.

“Common Shares” means the Common Shares, par value $0.10 per share, of the
Company or any security into which such Common Shares may be changed by reason
of any transaction or event of the type referred to in Section 11 of this Plan;
provided, however, that such Common Shares must satisfy the definition of
“service recipient stock” under Treasury Regulation Section 1.409A-1(b)(5)(iii).

“Company” means Omnova Solutions Inc., an Ohio corporation.

“Covered Employee” means a Participant who is, or is determined by the Board to
be likely to become, a “covered employee” within the meaning of Section 162(m)
of the Code (or any successor provision).

“Date of Grant” means the date specified by the Board on which a grant of Option
Rights, Appreciation Rights, Performance Shares or Performance Units or a grant
or sale of Restricted Shares or Deferred Shares shall become effective, which
date shall not be earlier than the date upon which the Board takes sufficient
corporate action to create a legally binding right with respect thereto.

“Deferral Period” means the period of time during which Deferred Shares are
subject to deferral limitations under Section 7 of this Plan.

“Deferred Shares” means an award made pursuant to Section 7 of this Plan of the
right to receive Common Shares at the end of a specified Deferral Period.

“Director” means a member of the Board of Directors of the Company.

“Disability” means either (a) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a period of at least 12 months (which shall be evidenced by the written
determination of a qualified medical doctor selected by the Board or its
designee and specifying the date upon which such disability commenced), or
(b) the Participant, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, is receiving income
replacement benefits for a period exceeding six months under an accident and
health plan covering employees of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

“Free-Standing Appreciation Right” means an Appreciation Right granted pursuant
to Section 5 of this Plan that is not granted in tandem with an Option Right.

 

2



--------------------------------------------------------------------------------

“Immediate Family” has the meaning ascribed thereto in Rule 16a-1(e) under the
Exchange Act (or any successor rule to the same effect) as in effect from time
to time.

“Incentive Stock Options” means Option Rights that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision.

“Management Objectives” means the objective performance measure or measures
established pursuant to this Plan for Participants receiving grants of
Performance Shares or Performance Units or, when so determined by the Board,
Option Rights, Appreciation Rights, Restricted Shares, Deferred Shares and (with
respect to Restricted Shares, Performance Shares and Deferred Shares only)
dividend credits pursuant to this Plan. Management Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of the Subsidiary, division,
department, region or function within the Company or Subsidiary in which the
Participant is employed. The Management Objectives may be made absolute or
relative to the past performance of the individual Participants, the Company,
Subsidiary, division, department, region or function within the Company or
Subsidiary in which the Participant is employed, or relative to the performance
of other corporations. The Management Objectives applicable to any award to a
Covered Employee shall be based on specified levels of, or growth in, one or
more of the following criteria:

 

  1. cash flow;

 

  2. earnings per share;

 

  3. earnings before interest and taxes;

 

  4. EBITDA;

 

  5. net income;

 

  6. return on assets;

 

  7. return on assets employed;

 

  8. return on equity;

 

  9. return on invested capital;

 

  10. return on total capital;

 

  11. revenues;

 

  12. volumes;

 

  13. stock price;

 

  14. total return to stockholders;

 

  15. economic value added;

 

  16. operating profit;

 

  17. working capital;

 

  18. working capital turnover;

 

  19. inventory;

 

  20. productivity; and

 

  21. quality; or

any combination of the foregoing.

 

3



--------------------------------------------------------------------------------

The Management Objectives for a particular Participant during a particular
Performance Period will be set forth in writing within a reasonable period after
the beginning of such Performance Period, but not later than 90 days after the
beginning of such Performance Period, nor later than such time as satisfaction
of the relevant Management Objectives is substantially certain. The Management
Objective will set forth the method for computing the respective grants under
this Plan in an objective formula, and such objective formula will preclude
discretion on the part of the Committee to increase the amount of the respective
grant payable upon achievement of the Management Objectives. To the extent that
any grant under this Plan is subject to the satisfaction of Management
Objectives, payment or transfer in consideration of such grant will only be made
upon satisfaction of the respective performance of such Management Objectives
and certification of the satisfaction of the respective Management Objectives
for the respective Performance Period by the Committee.

If the Board determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in its discretion modify such Management
Objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Board deems appropriate and equitable, except in the case of a
Covered Employee where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code. In such case,
the Board shall not make any modification of the Management Objectives or
minimum acceptable level of achievement.

“Market Value per Share” means the closing price of Common Shares on the New
York Stock Exchange on the day for which the determination is to be made, or if
such day is not a trading day, the trading immediately preceding such day, as
reported on NYSEnet.com (or if Common Shares are not readily traded on the New
York Stock Exchange, the closing price per Common Share on an established
securities market on which Common Shares are readily traded as selected by the
Compensation and Corporate Governance Committee, or if Common Shares are not
readily traded on any established securities market, the fair market value of a
Common Share as determined by the reasonable application of a reasonable
valuation method approved by the Board).

“Nonemployee Director” has the meaning set forth under Section 16 of the
Exchange Act.

“Optionee” means the optionee named in an agreement evidencing an outstanding
Option Right.

“Option Price” means the purchase price payable on exercise of an Option Right.

“Option Right” means the right to purchase Common Shares upon exercise of an
option granted pursuant to Section 4 or Section 9 of this Plan.

“Outside Director” has the meaning set forth in Code Section 162(m) and the
relevant regulations.

 

4



--------------------------------------------------------------------------------

“Participant” means a person who is selected by the Board to receive benefits
under this Plan and who is at the time an officer or other employee of the
Company or of any one or more of its Subsidiaries, or who has agreed to commence
serving in any of such capacities within 30 days of the Date of Grant, and shall
also include each Nonemployee Director who receives an award of Option Rights or
Restricted Shares.

“Performance Period” means, in respect of a Performance Share or Performance
Unit, or when so determined by the Committee, Option Rights, Appreciation
Rights, Restricted Shares, Deferred Shares and (with respect to Restricted
Shares, Performance Shares and Deferred Shares only) dividend credits pursuant
to this Plan, a period of time established pursuant to Sections 4, 5, 6, 7 or 8
of this Plan (as applicable) within which the Management Objectives relating to
such Performance Share, Performance Unit, Option Rights, Appreciation Rights,
Restricted Shares, Deferred Shares or dividend credits are to be achieved.

“Performance Share” means a bookkeeping entry that records the equivalent of one
Common Share awarded pursuant to Section 8 of this Plan.

“Performance Unit” means a bookkeeping entry that records a unit equivalent to
$1.00 awarded pursuant to Section 8 of this Plan.

“Plan” means this Omnova Solutions Inc. Second Amended and Restated 1999 Equity
and Performance Incentive Plan.

“Restricted Shares” means Common Shares granted or sold pursuant to Section 6 or
Section 9 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers referred to in such Section 6 has expired.

“Rule 16b-3” means Rule 16b-3 under the Exchange Act (or any successor rule to
the same effect) as in effect from time to time.

“Separation from Service” means a Participant’s termination from employment with
the Company and all Affiliates on account of death, retirement or other
termination of employment, as determined in accordance with Section 409A of the
Code and the regulations thereunder. A Participant will not be deemed to have
experienced a Separation from Service due to military leave, sick leave or other
bona fide leave of absence, to the extent such leave does not exceed a period of
six months or, if longer, such longer period of time as is protected by either
statute or contract. A Participant will not be deemed to have experienced a
Separation from Service if he or she provides continuing services that average
more than 20 percent of the services provided by such Participant to the Company
its Affiliates (whether as an employee or an independent contractor) during the
immediately preceding 36-month period of services. If the Participant provides
services both as an employee and as an independent contractor of the Company
and/or its Affiliates, such Participant must cease providing services both as an
employee and as an independent contractor to be treated as having experienced a
Separation from Service. If a Participant ceases providing services as an
independent contractor and begins providing services as an employee, or vice
versa, such Participant will not be considered to have

 

5



--------------------------------------------------------------------------------

a Separation from Service until he or she ceases providing services in both
capacities. If a Participant provides services both as an employee of the
Company and as a member of the Board, the services provided as a Director
generally will not be taken into account in determining whether such Participant
has experienced a Separation from Service for purposes of this Plan.

“Spread” means the excess of the Market Value per Share on the date when an
Option Right or Appreciation Right is exercised over the Option Price or Base
Price provided for in the related Option Right or Free-Standing Appreciation
Right, respectively.

“Subsidiary” means a corporation, company or other entity (a) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(b) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company; except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which, at the time, the
Company owns or controls, directly or indirectly, more than 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.

“Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 of this Plan that is granted in tandem with an Option Right.

“Voting Power” means at any time, the total votes relating to the
then-outstanding securities entitled to vote generally in the election of
Directors.

3. Shares Available Under the Plan.

(a) Subject to adjustment as provided in Section 3(b)(i) and Section 11 of this
Plan, the number of Common Shares that may be issued or transferred (i) upon the
exercise of Option Rights or Appreciation Rights, (ii) as Restricted Shares and
released from substantial risks of forfeiture thereof, (iii) as Deferred Shares,
(iv) in payment of Performance Shares or Performance Units that have been
earned, (v) as awards to Nonemployee Directors, or (vi) in payment of dividend
equivalents paid with respect to awards made under the Plan, shall not exceed in
the aggregate 6,600,000 (Six Million Six Hundred Thousand) Common Shares. For
purposes of determining how many Common Shares have been issued or transferred,
each full value award under the Plan (those other than Option Rights or
Appreciation Rights) issued or transferred on or after the date that the Second
Amended and Restated 1999 Equity and Performance Incentive Plan is approved by
Shareholders will count as 1.5 Common Shares issued or transferred under this
Plan. Such shares may be shares of original issuance or treasury shares or a
combination of the foregoing.

 

6



--------------------------------------------------------------------------------

(b)

(i) The following shares shall again be available for issuance under the Plan:
(A) Common Shares reserved for issuance upon exercise or settlement, as
applicable, of awards granted under the Plan, to the extent and at such time as
such awards expire or are canceled or surrendered; (B) Restricted Shares granted
under the Plan, to the extent and at such time as such Restricted Shares are
forfeited or otherwise surrendered to the Company before the restrictions on
such shares lapse; and (C) shares reserved in respect of any other awards under
this Plan, to the extent and at such time as the payment is actually made in
cash.

(ii) For avoidance of doubt, the following shares shall not become available for
issuance under the Plan: (A) Shares tendered by Participants as full or partial
payment to the Company upon exercise of Options or other awards granted under
the Plan; (B) Shares reserved for issuance upon grant of Appreciation Rights, to
the extent the number of reserved shares exceeds the number of Shares actually
issued upon exercise of the Appreciation Rights; and (C) Shares withheld by, or
otherwise remitted to, the Company to satisfy a Participant’s tax withholding
obligations upon the lapse of restrictions on Restricted Shares or the exercise
of Option Rights or Appreciation Rights granted under the Plan or upon any other
payment or issuance of shares under the Plan.

(c) Notwithstanding anything in this Section 3, or elsewhere in this Plan, to
the contrary and subject to adjustment as provided in Section 11 of this Plan,
(i) the aggregate number of Common Shares actually issued or transferred by the
Company upon the exercise of Incentive Stock Options shall not exceed 1,500,000
Common Shares; (ii) no Participant shall be granted awards, in the aggregate,
for more than 500,000 Common Shares during any fiscal year of the Company; and
(iii) no individual Nonemployee Director shall be granted awards for more than
100,000 Common Shares during any fiscal year of the Company.

(d) Notwithstanding any other provision of this Plan to the contrary, in no
event shall any Participant in any one fiscal year receive an award of
Performance Units having an aggregate maximum value as of their respective Date
of Grant in excess of $2,000,000.

4. Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase Common Shares. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the requirements contained in the
following provisions:

(a) Each grant shall specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this Plan.

(b) Each grant shall specify an Option Price per share, which may not be less
than the Market Value per Share on the Date of Grant (or, with respect to an
Incentive Stock Option, 110 percent of the Market Value per Share on the Date of
Grant in the case of a Participant who owns Common Shares possessing more than
ten percent of the total combined voting power of all classes of Common Shares
of the Company or Subsidiaries (as determined under Code Sections 424(d),
(e) and (f))).

 

7



--------------------------------------------------------------------------------

(c) Each grant shall specify whether the Option Price shall be payable (i) in
cash or by check acceptable to the Company, (ii) by the actual or constructive
transfer to the Company of Common Shares owned by the Optionee (or other
consideration authorized pursuant to Section 4(d)) having a value at the time of
exercise equal to the total Option Price, or (iii) by a combination of such
methods of payment.

(d) Any grant may provide for deferred payment of the Option Price from the
proceeds of sale through a bank or broker on a date satisfactory to the Company
of some or all of the shares to which such exercise relates.

(e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

(f) Each grant shall specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable and may provide for the
earlier exercise of such Option Rights in the event of a Change in Control.

(g) Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights. Such Management
Objectives will be set forth in the Appendix to the Plan for the respective
Performance Period.

(h) Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options that are intended to qualify under Code
Section 422, (ii) options that are not intended so to qualify, or
(iii) combinations of the foregoing. Any Option Right that is intended to
qualify as an Incentive Stock Option, but fails to so qualify at or after the
time of grant, will be treated as an option under (ii) above.

(i) The exercise of an Option Right shall result in the cancellation on a share-
for-share basis of any Tandem Appreciation Right authorized under Section 5 of
this Plan.

(j) No Option Right shall be exercisable more than 10 years from the Date of
Grant.

(k) Each grant of Option Rights shall be evidenced by an agreement executed on
behalf of the Company by an officer and delivered to and accepted by the
Optionee, which agreement shall state that such Option Rights are subject to all
the terms and conditions of this Plan and contain such terms and provisions,
consistent with this Plan, as the Board may approve.

5. Appreciation Rights. (a) The Board may authorize the granting (i) to any
Optionee, of Tandem Appreciation Rights in respect of Option Rights granted
hereunder, and (ii) to any Participant, of Free-Standing Appreciation Rights. A
Tandem Appreciation Right shall be a right of the Optionee, exercisable by
surrender of the related Option Right, to receive from the Company an amount
determined by the Board, which shall be expressed as a percentage of the Spread
(not exceeding 100 percent) at the time of exercise. Tandem Appreciation Rights
may be granted at any time prior to the exercise or termination of the related
Option Rights; provided, however, that a Tandem Appreciation Right awarded in
relation to an Incentive Stock Option must be granted concurrently with such
Incentive Stock Option. A Free-Standing Appreciation Right shall be a right of
the Participant to receive from the Company an amount determined by the Board,
which shall be expressed as a percentage of the Spread (not exceeding 100
percent) at the time of exercise.

 

8



--------------------------------------------------------------------------------

(b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions:

(i) Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by the Company in cash, in Common Shares or in any combination
thereof and may either grant to the Participant or retain in the Board the right
to elect among those alternatives.

(ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Board at the Date
of Grant.

(iii) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

(iv) Any grant may specify that such Appreciation Right may be exercised only in
the event of, or earlier in the event of, a Change in Control.

(v) Any grant of Appreciation Rights may specify Management Objectives that must
be achieved as a condition of the exercise of such Appreciation Rights. Such
Management Objectives will be set forth in the Appendix to the Plan for the
respective Performance Period.

(vi) Each grant of Appreciation Rights shall be evidenced by an agreement
executed on behalf of the Company by an officer and delivered to and accepted by
the Participant, which agreement shall describe such Appreciation Rights,
identify the related Option Rights (if applicable), state that such Appreciation
Rights are subject to all the terms and conditions of this Plan, and contain
such other terms and provisions, consistent with this Plan, as the Board may
approve.

(c) Any grant of Tandem Appreciation Rights shall provide that such Rights may
be exercised only at a time when the related Option Right is also exercisable
and at a time when the Spread is positive, and by surrender of the related
Option Right for cancellation.

(d) Regarding Free-Standing Appreciation Rights only:

(i) Each grant shall specify in respect of each Free-Standing Appreciation Right
a Base Price, which shall be equal to or greater than the Market Value per Share
on the Date of Grant;

 

9



--------------------------------------------------------------------------------

(ii) Successive grants may be made to the same Participant regardless of whether
any Free-Standing Appreciation Rights previously granted to the Participant
remain unexercised; and

(iii) No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.

6. Restricted Shares. The Board may also authorize the grant or sale of
Restricted Shares to Participants. Each grant or sale of Restricted Shares may
utilize any or all of the authorizations, and shall be subject to all of the
requirements, contained in the following provisions:

(a) Each such grant or sale shall constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than Market Value
per Share at the Date of Grant.

(c) Each such grant or sale shall provide that the Restricted Shares covered by
such grant or sale shall be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the Board
at the Date of Grant and may provide for the earlier lapse of such substantial
risk of forfeiture in the event of a Change in Control. If the Board conditions
the nonforfeitability of Restricted Shares upon service alone, the shares may
vest and such nonforfeitability may occur no sooner than pro rata over a period
of three years from the Date of Grant, with no installment vesting sooner than
one year from the Date of Grant. If the Board conditions the nonforfeitability
of Restricted Shares on Management Objectives, the shares may vest and such
nonforfeitability may occur no sooner than one year from the Date of Grant of
such Restricted Shares.

(d) Each such grant or sale shall provide that during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).

(e) Any grant of Restricted Shares may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such shares. Each grant may specify in respect of such Management
Objectives a minimum acceptable level of achievement and may set forth a formula
for determining the number of Restricted Shares upon which restrictions will
terminate if performance is at or above the minimum level. Such Management
Objectives will be set forth in the Appendix to the Plan for the respective
Performance Period.

 

10



--------------------------------------------------------------------------------

(f) Any such grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying award.

(g) Each grant or sale of Restricted Shares shall be evidenced by an agreement
executed on behalf of the Company by any officer and delivered to and accepted
by the Participant and shall contain such terms and provisions, consistent with
this Plan, as the Board may approve. Unless otherwise directed by the Board, all
certificates representing Restricted Shares shall be held in custody by the
Company until all restrictions thereon shall have lapsed, together with a stock
power or powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such Shares.

7. Deferred Shares. The Board may also authorize the granting or sale of
Deferred Shares to Participants. Each grant or sale of Deferred Shares may
utilize any or all of the authorizations, and shall be subject to all of the
requirements contained in the following provisions:

(a) Each such grant or sale shall constitute the agreement by the Company to
deliver Common Shares to the Participant in the future in consideration of the
performance of services, but subject to the fulfillment of such conditions
during the Deferral Period as the Board may specify.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) Each such grant or sale shall be subject to a Deferral Period of not less
than one year, and will be transferred to the Participant by the Company at a
specified time upon the satisfaction of certain service obligations and/or
Management Objectives. Any Deferral Period, as determined by the Board at the
Date of Grant, may provide for the earlier lapse or other modification of such
Deferral Period in the event of the occurrence of an event described in
Section 12(a), (b) or (c). If the Board conditions the nonforfeitability of
shares of Deferred Stock upon service alone, such nonforfeitability may occur no
sooner than pro rata over a period of three years from the Date of Grant of such
shares of Deferred Stock, and if the Board conditions the nonforfeitability of
shares of Deferred Stock on Management Objectives, such nonforfeitability may
occur no sooner than one year from the Date of Grant of such shares of Deferred
Stock. Such Management Objectives will be set forth in the Appendix to the Plan
for the respective Performance Period.

(d) During the Deferral Period, the Participant shall have no rights of
ownership in the Deferred Shares and shall have no right to vote them, but the
Board may, at or after the Date of Grant, authorize the payment of dividend
equivalents on such Shares on either a current or deferred or contingent basis,
either in cash or in additional Common Shares.

 

11



--------------------------------------------------------------------------------

(e) Each grant or sale of Deferred Shares shall be evidenced in writing by an
agreement as of the Date of Grant executed on behalf of the Company by any
officer and delivered to and accepted by the Participant and shall contain such
terms and provisions, consistent with this Plan, as the Board may approve.

8. Performance Shares and Performance Units. The Board may also authorize the
granting of Performance Shares and Performance Units that will become payable to
a Participant upon achievement of specified Management Objectives; provided,
that any grant to an individual likely to be a Covered Employee shall be made by
the Committee. Each such grant may utilize any or all of the authorizations, and
shall be subject to all of the requirements, contained in the following
provisions:

(a) Each grant shall specify the number of Performance Shares or Performance
Units to which it pertains, which number may be subject to adjustment to reflect
changes in compensation or other factors; provided, however, that no such
adjustment shall be made in the case of a Covered Employee where such action
would result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code.

(b) The Performance Period with respect to each Performance Share or Performance
Unit shall be such period of time not less than one year, as shall be determined
by the Board or the Committee at the time of grant which may be subject to
earlier lapse or other modification in the event of a Change in Control as set
forth in the agreement specified in Section 8(g).

(c) Any grant of Performance Shares or Performance Units shall specify
Management Objectives which, if achieved, will result in payment or early
payment of the award, and each grant may specify in respect of such specified
Management Objectives a minimum acceptable level of achievement and shall set
forth a formula for determining the number of Performance Shares or Performance
Units that will be earned if performance is at or above the minimum level. The
grant of Performance Shares or Performance Units shall specify that, before the
Performance Shares or Performance Units shall be earned and paid, the Committee
must certify the Management Objectives that have been achieved with respect to
all Covered Employees or Participants who are likely to be Covered Employees.
The Board may certify the achievement of Management Objectives for all other
Participants before such Participants’ Performance Shares or Performance Units
are earned and paid. Such Management Objectives will be set forth in the
Appendix to the Plan for the respective Performance Period.

(d) Each grant shall specify the time and manner of payment of Performance
Shares or Performance Units that have been earned. Any grant may specify that
the amount payable with respect thereto may be paid by the Company in cash, in
Common Shares or in any combination thereof and may either grant to the
Participant or retain in the Board the right to elect among those alternatives.

(e) Any grant of Performance Shares may specify that the amount payable with
respect thereto may not exceed a maximum specified by the Board at the Date of
Grant. Any grant of Performance Units may specify that the amount payable or the
number of Common Shares issued with respect thereto may not exceed maximums
specified by the Board at the Date of Grant.

 

12



--------------------------------------------------------------------------------

(f) The Board may, at or after the Date of Grant of Performance Shares, provide
for the payment of dividend equivalents to the holder thereof on either a
current or deferred or contingent basis, either in cash or in additional Common
Shares; provided that any deferred payments satisfy the requirements of Code
Section 409A and the relevant regulations unless the Participant and Board
otherwise agree.

(g) Each grant of Performance Shares or Performance Units shall be evidenced by
an agreement executed on behalf of the Company by any officer and delivered to
and accepted by the Participant, which agreement shall state that such
Performance Shares or Performance Units are subject to all the terms and
conditions of this Plan, and contain such other terms and provisions, consistent
with this Plan, as the Board or the Committee may approve.

9. Awards to Nonemployee Directors. The Board may, from time to time and upon
such terms and conditions as it may determine, authorize the granting of awards
under this Plan to Nonemployee Directors.

(a) Each grant of Option Rights awarded pursuant to this Section 9 shall be upon
terms and conditions consistent with Section 4 of this Plan.

(b) Each grant of Appreciation Rights pursuant to this Section 9 shall be upon
terms and conditions consistent with Section 5 of this Plan.

(c) Each grant or sale of Restricted Shares pursuant to this Section 9 shall be
upon terms and conditions consistent with Section 6 of this Plan.

(d) Each grant of Deferred Shares pursuant to this Section 9 shall be upon terms
and conditions consistent with Section 7 of this Plan.

(e) Each grant of Performance Shares or Performance Units pursuant to this
Section 9 shall be upon terms and conditions consistent with Section 8 of this
Plan.

(f) Unless otherwise determined by the Board, such awards shall be subject to
the following additional terms and conditions:

(i) Each grant shall specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this Plan.

(ii) If a Nonemployee Director subsequently becomes an employee of the Company
or a Subsidiary while remaining a member of the Board, any awards held under the
Plan by such individual at the time of such commencement of employment shall not
be affected thereby.

 

13



--------------------------------------------------------------------------------

10. Transferability. (a) Except as otherwise determined by the Board, no award
granted under the Plan shall be transferable by a Participant other than by will
or the laws of descent and distribution. Except as otherwise determined by the
Board, Option Rights and Appreciation Rights shall be exercisable during the
Optionee’s lifetime only by him or her or by his or her guardian or legal
representative.

(b) The Board may specify at the Date of Grant that part or all of the Common
Shares that are (i) to be issued or transferred by the Company upon the exercise
of Option Rights or Appreciation Rights, upon the termination of the Deferral
Period applicable to Deferred Shares or upon payment under any grant of
Performance Shares or Performance Units, or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer for Restricted
Shares referred to in Section 6 of this Plan, shall be subject to further
restrictions on transfer.

(c) Notwithstanding the provisions of Section 10(a), Option Rights (other than
Incentive Stock Options), shall be transferable by a Participant, so long as
such transfer is made for no consideration, to any one or more members of the
Participant’s Immediate Family (or to one or more trusts established solely for
the benefit of one or more members of the Participant’s Immediate Family or to
one or more partnerships in which the only partners are members of the
Participant’s Immediate Family); provided, however, that (i) no such transfer
shall be effective unless reasonable prior notice thereof is delivered to the
Company and such transfer is thereafter effected in accordance with any terms
and conditions that shall have been made applicable thereto by the Company or
the Board and (ii) any such transferee shall be subject to the same terms and
conditions hereunder as the Participant.

11. Adjustments, Substitutions. The Board shall provide for such adjustments in
the numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Deferred Shares and Performance Shares granted hereunder, in the Option
Price and Base Price provided in outstanding Appreciation Rights, and in the
kind of shares covered thereby, as the Board, in its sole discretion, exercised
in good faith, shall determine is equitably required to prevent dilution or
enlargement of the rights of Participants or Optionees that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event, the Board, in its
discretion, may provide in substitution for any or all outstanding awards under
this Plan such alternative consideration as it, in good faith, may determine to
be equitable in the circumstances and may require in connection therewith the
surrender of all awards so replaced. If the Board determines that it is
appropriate, in granting a new award under the Plan, to use the in-the-money
value or fair value of any surrendered award or the value of any other right to
payment surrendered by the Participant to be applied to the purchase of any
other award, then such surrender shall be performed in accordance with Treasury
Regulation Section 1.409A-1(b)(5) so as to ensure that the surrender does not
result in a “modification,” “extension,” or “renewal,” of a stock right, as
determined under Section 409A of the Code, so that such stock rights thereby
become subject to the terms and conditions of Section 409A of the Code as a
deferral of compensation. The Board may also make or provide for such

 

14



--------------------------------------------------------------------------------

adjustments in the numbers of shares specified in Section 3 of this Plan as the
Board in its sole discretion, exercised in good faith, may determine is
appropriate to reflect any transaction or event described in this Section 11.
Any transaction otherwise authorized under this Section 11 remains subject to
all applicable restrictions under the Plan and may not result in an award that
is not otherwise subject to the terms and conditions of Section 409A of the Code
as a deferral of compensation becoming subject to the terms and conditions of
Section 409A of the Code as a deferral of compensation by virtue of such
transaction; in such event, any transaction that would otherwise be permissible
under this Section 11 shall be prohibited unless the Participant and the Board
mutually agree in writing to cause an award to become subject to the terms and
conditions of Section 409A of the Code as a deferral of compensation under this
Section 11. Notwithstanding the foregoing to the contrary, any such adjustment
to the number specified in Section 3(c)(i) shall be made only if and to the
extent that such adjustment would not cause any Option intended to qualify as an
Incentive Stock Option to fail to so qualify.

12. Change in Control. For purposes of this Plan, except as may be otherwise
prescribed by the Board in an agreement evidencing a grant or award made under
the Plan, a “Change in Control” shall mean the occurrence during the term of any
of the following events:

(a) a change in the ownership of the Company, such that any one person, or more
than one person acting as a group (as determined under Section 409A of the Code
and the related regulations), acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company; or

(b) a change in the effective control of the Company, such that either:

(i) any one person, or more than one person acting as a group (as determined
under Section 409A of the Code and the related regulations), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or

(ii) a majority of members of the Board is replaced during any 12-month period
by Directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election in
accordance with the provisions of Treasury Regulation Section 1.409A-3(i)(5); or

(c) a change in the ownership of a substantial portion of the Company’s assets,
such that any one person, or more than one person acting as a group (as
determined under Section 409A of the Code and the related regulations), acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than 50 percent of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition or acquisitions; or

 

15



--------------------------------------------------------------------------------

(d) the Board determines that any of the events described in Section 12(a),
(b) and (c) will occur, or is likely to occur, and that it is in the best
interests of the Company and its shareholders and will serve the intended
purposes of the Plan for the Board to render such a determination and trigger
the protections and benefits afforded by the Plan and any grant hereunder with
respect to a Change in Control, unless such determination is subsequently voided
by the Board with a determination that such event will not occur or is not
likely to occur prior to the time that any benefits would be payable under the
Plan and any grant hereunder as a result of such initial determination.

13. Fractional Shares. The Company shall not be required to issue any fractional
Common Shares pursuant to this Plan. The Board may provide for the elimination
of fractions or for the settlement of fractions in cash.

14. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it shall
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Board) may include relinquishment of a
portion of such benefit. Common Shares or benefits shall not be withheld in
excess of the minimum number required for such tax withholding. The Company and
a Participant or such other person may also make arrangements with respect to
the payment in cash of any taxes with respect to which withholding is not
required.

15. Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America as the
Board may consider necessary or appropriate to accommodate differences in local
law, tax policy or custom. Moreover, the Board may approve such supplements to
or amendments, restatements or alternative versions of this Plan as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of this Plan as in effect for any other purpose, and the Secretary or
other appropriate officer of the Company may certify any such document as having
been approved and adopted in the same manner as this Plan. No such special
terms, supplements, amendments or restatements, however, shall include any
provisions that are inconsistent with the terms of this Plan as then in effect
unless this Plan could have been amended to eliminate such inconsistency without
further approval by the shareholders of the Company.

16. Administration of the Plan. (a) This Plan shall be administered by the
Board, which may from time to time delegate all or any part of its authority
under this Plan to a committee of the Board consisting entirely of two or more
Nonemployee Directors (who shall also qualify as Outside Directors) appointed by
the Board; provided, however, that any awards made to Nonemployee Directors
under this Plan must be approved by a committee of the Board consisting entirely
of two or more Nonemployee Directors each of whom is an “independent director”
as defined in Section 303A.02 of the New York Stock Exchange Listed Company

 

16



--------------------------------------------------------------------------------

Manual. A majority of the Committee shall constitute a quorum, and the action of
the members of the Committee present at any meeting at which a quorum is
present, or of acts unanimously approved in writing, shall be the acts of the
Committee. To the extent of any such delegation, references in this Plan to the
Board shall be deemed to be references to any such Committee. Notwithstanding
any provision of this Plan to the contrary, the Committee may grant any award
authorized under this Plan to qualify as performance-based compensation pursuant
to Section 162(m) of the Code and the relevant regulations.

(b) The interpretation and construction by the Board or of any provision of this
Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Appreciation Rights, Restricted Shares, Deferred Shares,
Performance Shares or Performance Units and any determination by the Board
pursuant to any provision of this Plan or of any such agreement, notification or
document shall be final and conclusive. No member of the Board shall be liable
for any such action or determination made in good faith.

(c) The Board’s exercise of its discretion in administering the Plan shall in no
event cause an award under the Plan that is not otherwise subject to the terms
and conditions of Section 409A of the Code to become “subject to the terms and
conditions of Section 409A of the Code” unless otherwise agreed upon between the
Company (or Subsidiary) and the Participant; provided further, that, to the
extent an award is subject to the terms and conditions of Section 409A of the
Code, the Board shall provide the award in the form and manner required by
Section 409A of the Code, unless otherwise agreed upon by the Company (or
Subsidiary) and Participant. For purposes of the Plan, “subject to the terms and
conditions of Section 409A of the Code,” means the applicable award or
compensation subject to said award provides for a deferral of compensation as
determined under Section 409A of the Code. The Board shall require the payment
of lawful consideration for an award to the extent necessary to satisfy the
requirements of applicable law, and may otherwise require payment of
consideration for an award except as limited by the Plan and as otherwise
required by applicable law.

17. Certain Limitations on Awards to Ensure Compliance with Section 409A of the
Code. Other provisions of the Plan notwithstanding, the terms of any “409A
Award” (which for this purpose means only such an award held by a Participant
which is subject to the terms and conditions of Code Section 409A), including
any authority of the Company and rights of the Participant with respect to the
409A Award, shall be limited to those terms permitted under Code Section 409A,
and any terms or conditions not permitted under Code Section 409A shall be
automatically modified and limited to the extent necessary to conform said award
with Code Section 409A. The following rules will apply to 409A Awards:

(a) The terms of any such award, including any authority of the Company, or the
Committee, or Board and rights of a Participant with respect to the award, shall
be limited to those terms permitted under Code Section 409A;

(b) If a Participant is permitted to elect to defer such award or any payment
under such award, the election shall be permitted only at times in compliance
with Code Section 409A;

 

17



--------------------------------------------------------------------------------

(c) The Company shall have no authority to accelerate or delay distributions
relating to such awards in excess of the authority permitted under Code
Section 409A;

(d) Any distribution of an award triggered by a Participant’s termination of
employment (or service) shall be made only: (i) at the date that is six months
following the Participant’s Separation from Service, or (ii) at such earlier
time preceding a termination of employment (or service) that there occurs
another event triggering a distribution under the Plan or the applicable award
agreement in compliance with Code Section 409A;

(e) In the case of any distribution of such award, the time and form of payment
for such distribution will be specified in the award agreement; provided that,
if the time and form of payment for such distribution is not otherwise specified
in the Plan or an award agreement or other governing document, the distribution
shall be made in one lump sum amount within two and one-half months following
the calendar year during which the settlement of the award is specified to
occur, any applicable restriction lapses, or there is no longer a substantial
risk of forfeiture applicable to such amounts, as determined under Code
Section 409A;

(f) In the case of any such award providing for a distribution upon the lapse of
a substantial risk of forfeiture, as determined under Code Section 409A, the
time and form of payment for such distribution will be specified in the award
agreement; provided that, if the timing and form of payment of such distribution
is not otherwise specified in the Plan or an award agreement or other governing
document, the distribution shall be made in one lump sum amount within two and
one-half months following the calendar year in which the substantial risk of
forfeiture lapses; and

(g) In the case of any distribution of a 409A award, the time and form of
payment for such distribution will be specified in the award agreement, which
will be provided to the Participant in the manner provided for under Code
Section 409A; provided that, if the time and form of payment for such
distribution is not otherwise specified in the Plan or an award agreement or
other governing document, the distribution shall be made in one lump sum amount
on within two and one-half months following the calendar year during which the
settlement of the award is specified to occur, any applicable restriction
lapses, or there is no longer a substantial risk of forfeiture applicable to
such amounts.

18. Amendments, Etc. (a) The Board may at any time and from time to time amend
the Plan in whole or in part; provided, however, that any amendment which must
be approved by the shareholders of the Company in order to comply with
applicable law or the rules of the New York Stock Exchange or, if the Common
Shares are not traded on the New York Stock Exchange, the principal national
securities exchange upon which the Common Shares are traded or quoted, shall not
be effective unless and until such approval has been obtained. Presentation of
this Plan or any amendment hereof for shareholder approval shall not be
construed to limit the Company’s authority to offer similar or dissimilar
benefits under other plans without shareholder approval.

 

18



--------------------------------------------------------------------------------

(b) Repricing of Option Rights and Appreciation Rights shall not be permitted.
For this purpose, a repricing means any of the following (or any other action
that has the same effect as any of the following): (i) changing the terms of an
Option Right or Appreciation Right to lower its exercise price; and
(ii) canceling an Option Right or Appreciation Right at a time when its exercise
price is equal to or greater than the fair market value of the underlying stock
in exchange for another Option Right, Appreciation Right, Restricted Share or
other equity award, unless the cancellation and exchange occurs in connection
with an event set forth in Section 11. Such cancellation and exchange would be
considered a repricing regardless of whether it is treated as a repricing under
generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Participant.

(c) The Board may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.

(d) In case of termination of employment by reason of death, Disability or
retirement, or in the case of hardship or other special circumstances, of a
Participant who holds an Option Right or Appreciation Right not immediately
exercisable in full, or any Restricted Shares as to which the substantial risk
of forfeiture or the prohibition or restriction on transfer has not lapsed, or
any Deferred Shares as to which the Deferral Period has not been completed, or
any Performance Shares or Performance Units which have not been fully earned, or
who holds Common Shares subject to any transfer restriction imposed pursuant to
Section 10(b) of this Plan, the Board may, in its sole discretion, accelerate
the time at which such Option Right or Appreciation Right may be exercised or
the time at which such substantial risk of forfeiture or prohibition or
restriction on transfer will lapse or the time when such Deferral Period will
end or the time at which such Performance Shares or Performance Units will be
deemed to have been fully earned or the time when such transfer restriction will
terminate or may waive any other limitation or requirement under any such award;
provided, however, that no such acceleration shall be allowed in the case of a
Covered Employee where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code. Consistent
with past practice, the term “retire” or “retirement” shall mean a Separation
from Service from the Company at a time when the employee meets the age and/or
years of service criteria which would make the employee eligible to commence
immediately receiving retirement benefits from the OMNOVA Solutions Inc.
Consolidated Pension Plan (the “Pension Plan”), whether or not a Participant in
the Pension Plan.

(e) This Plan shall not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor shall it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

(f) To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision shall be null and void with respect to such Option Right.
Such provision, however, shall remain in effect for other Option Rights and
there shall be no further effect on any provision of this Plan.

 

19



--------------------------------------------------------------------------------

19. Termination. The Board may terminate the Plan at any time. No grant shall be
made under this Plan more than 10 years after the date on which this Plan has
been most recently approved by the shareholders of the Company, but all grants
made on or prior to such date and prior to any termination of the Plan pursuant
to this Section shall continue in effect thereafter subject to the terms thereof
and of this Plan. The Board’s right to terminate the Plan does not require the
consent of any Participant or other person. In the event of termination, the
Board shall specify whether termination will change the time at which
distributions are made; provided, that any acceleration of a distribution is
consistent with Section 409A of the Code and the regulations thereunder. In the
absence of such specification, the timing of distributions shall be unaffected
by the termination of the Plan.

20. Exclusion from Certain Restrictions. Notwithstanding anything in this Plan
to the contrary, up to a maximum of 500,000 Common Shares in the aggregate will
be available under this Plan for awards as follows:

(a) in the case of grants of Restricted Shares, awards which do not meet the
requirements of the last sentence of

Section 6(c);

(b) in the case of grants of Restricted Shares, awards as to which the Board may
accelerate or waive any restrictions imposed under Section 6(d);

(c) in the case of grants of Restricted Shares, awards as to which applicable
restrictions may terminate less than one year from the Date of Grant pursuant to
Section 6(e);

(d) in the case of grants of Deferred Shares, awards which do not meet the
requirements of the last sentence of Section 7(c); or

(e) in the case of Performance Shares and Performance Units, awards which do not
meet the requirements of Section 8(b).

 

20